Citation Nr: 1433692	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Baumhart, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1964 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ), in Washington, DC.  VA will notify the Veteran if action on his part is needed.


REMAND

The Veteran receives treatment from VA; however, the most recent treatment records associated with the record are dated in June 2008.  As any more recent VA records of treatment for hearing loss may contain pertinent information and are constructively of record, they must be secured.

Prior to 1967, audiometric results were reported in units set forth by the American Standards Association (ASA).  Since November 1, 1967, audiometric results are set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The Board presumes that the Veteran's entrance examination was conducted using the American Standards Association (ASA).  On service entrance examination in December 1964 audiometry revealed that puretone thresholds, converted to ISO standards, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
10
5
5
15
30

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hence, while the service entrance audiometry does not reflect a hearing loss disability by VA standards (see 38 C.F.R. § 3.385), some degree of hearing loss is shown (raising a question as to the significance of the finding then noted).

September 1968 service separation examination audiometry shows the Veterans left ear hearing apparently improved (note, e.g., puretone threshold at 4000 Hz).




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
5
5
0
5

On  May 2008 VA examination the examiner noted that the Veteran reported exposure to loud noise in service, including from working as a jet engine mechanic and being on a firing range once a year.  His postservice occupational noise exposure consisted of a 23 year history as a production operator for offshore drilling sites.  Moreover, he reported occupational noise exposure as an outside machinist, overhauling pumps, compressors, and rotating equipment.  Sensorineural hearing loss was diagnosed.  The examiner opined that the Veteran's hearing loss was not a result of his military noise exposure.  The examiner noted the Veteran entered and exited service with normal hearing, and that according to the American College of Occupational and Environmental Medicine, most scientific evidence indicates that previously noise exposed ears are not more sensitive to future noise exposure.  (The examiner did not explain how this applies to the instant claim.)
	
The Court has held that the absence of a hearing loss disability on separation does not necessarily preclude service connection.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Another medical opinion more adequately addressing, with rationale, the etiology of the Veteran's hearing loss is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate); also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (an opinion is inadequate when it is conclusory, without explanation of the rationale).
[Note in March 2010, the Veteran submitted a copy of a report of another Veteran's VA examination in December 2009.]

The case is REMANDED for the following:

1.  Secure for the record the complete clinical record of all VA evaluations and treatment the Veteran has received for hearing loss since June 2008.  

2.  After the development sought above is complete, arrange for the Veteran's entire record, to specifically include this remand, to be forwarded to an audiologist for review and a supplemental opinion regarding the etiology of his bilateral hearing loss disability.  Based on a review of the record, the consulting audiologist should offer an opinion that responds to the following:

What is the most likely etiology for the Veteran's bilateral hearing loss disability?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his exposure to noise trauma in service.  If not, please identify the etiological factor(s) for the hearing loss considered more likely.

The examiner is asked to acknowledge (comment on, as appropriate), lay statements submitted in support of the claim.  The examiner must explain the rationale for all opinions offered, with citation to supporting clinical data.

3.  Then review the record and readjudicate the claim.  If it remains denied, issue an appropriate a supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38  U.S.C.A. §§  5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

